Opinion
Per Curiam,
At the expiration of appellant’s Pennsylvania prison sentence he was continued in custody on the authority of an outstanding South Carolina detainer. He first complains that he was not taken before a magistrate with all practicable speed. The record shows, however, *306that he was given a hearing within one week after final approval of his parole plan. Cf. Commonwealth v. McCaine, 218 Pa. Superior Ct. 274, 275 A. 2d 867 (1971) (63 day delay prior to hearing). Second, appellant asserts his constitutional right to a speedy trial. This issue is beyond the limited scope of inquiry permissible in an extradition proceeding in an asylum state and, therefore, can be raised only in the demanding state.
Judgment affirmed.